DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-12, 16-18 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rappaport (“A Glucose Fuel Cell for Implantable Brain–Machine Interfaces”).
Regarding claims 1 & 5-6, Rappaport teaches a power generation device such as a glucose fuel cell, comprising a fuel including a monosaccharide such as glucose, an anode, and a cathode comprising a catalyst that promoted reduction of oxygen; the anode comprising an 
Regarding claims 2 & 18-19, Rappaport teaches a power generation device comprising a substrate, a fuel comprising a monosaccharide such as glucose, an anode and a cathode positioned on the same side of the substrate such that the anode and the cathode contact the substrate, wherein the anode comprises an enzyme that promotes oxidation of the fuel, the cathode comprises a catalyst that promotes reduction of oxygen, and wherein power is generated by supplying a liquid such as a cerebrospinal fluid to the anode and oxygen to the cathode (Fig. 3; Page 2 & Page 9, Col. 2, L.13-21).
Regarding claim 3, Rappaport teaches a power generation device such as a glucose fuel cell comprising a fuel comprising a monosaccharide such as glucose, an anode and a cathode, wherein the anode comprises an enzyme that promotes oxidation of the fuel included in a liquid such as a cerebrospinal fluid to be supplied to the power generation device to generate power (Fig. 3; Page 2).
Regarding claim 4, Rappaport teaches the fuel being loaded into the liquid without a solvent (Page 7, Col. 1, L.1-2).
Regarding claim 8, Rappaport teaches the power generation device of claim 1 comprising a sheet comprising a plurality of power generation devices formed on a substrate (Fig. 11).
Regarding claim 9, Rappaport teaches the power generation device of claim 1 being cut to a desired size for use (Fig. 11; Page 3: Fuel cell design; Page 10: Microfabrication method).
Regarding claim 10, Rappaport teaches a power generation method comprising supplying a liquid such as a cerebrospinal fluid to the power generating device according to claim 1 (Page 2).
Regarding claim 11, Rappaport teaches the liquid comprising water (Page 6, Col. 2).
Regarding claim 12, Rappaport teaches the liquid being supplied in an amount that impart to the fuel, when mixed with the liquid, a concentration of 0.01 M (i.e 0.01 mol/dm3) and 0.04 M (i.e 0.04 mol/dm3) at a use temperature (Fig. 10; Pages 6-7: Power output as a function of glucose concentration).
Regarding claim 16, Rappaport teaches the fuel being loaded into the liquid without a solvent (Page 7, Col. 1, L.1-2).
Regarding claim 20, Rappaport teaches the power generation device of claim 2 comprising a sheet comprising a plurality of power generation devices formed on a substrate (Fig. 11).

Claims 1-2, 7, 13-15 & 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ocvirk (US 2013/0253293 A1).
Regarding claim 1, Ocvirk teaches a power generation device such as a fuel cell, comprising a fuel such as glucose, an anode (1), and a cathode (2); the anode comprising an enzyme (3) that promotes oxidation of the fuel; the fuel being positioned between the anode and the cathode; and the power generating device generating power by supply of a liquid such as a body fluid containing the fuel (Figs. 1-2; [0012], [0016], [0047]-[0049] & [0057]).
Regarding claim 2, Ocvirk teaches a power generation device such as a fuel cell, comprising a fuel such as glucose, an anode (1), a cathode (2), and a substrate (4); the anode 
Regarding claim 7, Ocvirk teaches the power generation device of claim 1, comprising a layered body including a first substrate (4) on which at least one of the anode (1) or the cathode (2) is formed and a second substrate (9) that comprises the fuel (Fig. 5; [0055]-[0057]).
Regarding claim 13, Ocvirk teaches a concentration measurement method comprising, supplying a liquid such as a body fluid containing a substance such as glucose to the power generation device of claim 1; and measuring a concentration of the substance (i.e glucose/analyte) included in the liquid ([0049] & [0057]).
Regarding claim 14, Ocvirk teaches a concentration measurement method comprising, supplying a liquid such as a body fluid to a power generation device; and measuring a concentration of a substance (i.e glucose/analyte) included in the liquid, wherein the power generation device comprises a fuel such as glucose, an anode and a cathode, the anode comprising an enzyme that promotes oxidation of the fuel, and the power generation device generating power by supplying of a liquid such a body fluid containing the fuel ([0012], [0047]-[0049] & [0057]).
Regarding claim 15, Ocvirk teaches the fuel being present within the enzyme layer in the interior space of the substrate near the anode and the cathode (Figs. 1-2).
Regarding claim 19, Ocvirk teaches the power generation device of claim 2, comprising a layered body including a first substrate (4) on which at least one of the anode (1) or the cathode (2) is formed and a second substrate (9) that comprises the fuel (Fig. 5; [0055]-[0057]). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.